Name: Commission Directive 2007/41/EC of 28 June 2007 amending certain Annexes to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive
 Subject Matter: natural and applied sciences;  agricultural policy;  agricultural activity
 Date Published: 2007-06-29

 29.6.2007 EN Official Journal of the European Union L 169/51 COMMISSION DIRECTIVE 2007/41/EC of 28 June 2007 amending certain Annexes to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular points (c) and (d) of the second paragraph of Article 14 thereof, After consulting the Member States concerned, Whereas: (1) Directive 2000/29/EC lists organisms which are harmful to plants or plant products and provides for certain measures against their introduction into the Member States from other Member States or third countries. It also provides for the recognition of protected zones within the Community. (2) Denmark was recognised as a protected zone with respect to Cryphonectria parasitica (Murrill) Barr. Following the results of the relevant surveys carried out in Denmark, Denmark has submitted information showing that an adequate phytosanitary protection of Denmark against Cryphonectria parasitica (Murrill) Barr does not require maintaining the status of Denmark as a protected zone against that organism and requested its protected zone status against Cryphonectria parasitica (Murrill) Barr be withdrawn. Denmark should therefore no longer be recognised as a protected zone in respect of that harmful organism. (3) From information supplied by the Czech Republic, France and Italy respectively the Czech Republic, the regions of Champagne-Ardenne, Lorraine and Alsace in France and the region of Basilicata in Italy should be recognised as protected zones in respect of Grapevine flavescence dorÃ ©e MLO, because this pathogen is not present there. Special requirements should therefore be laid down as regards the introduction into and the movement within the relevant protected zones of vine propagating material. (4) Annexes II, IV and V to Directive 2000/29/EC should therefore be amended accordingly. (5) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes II, IV and V to Directive 2000/29/EC are amended in accordance with the Annex to this Directive. Article 2 Member States shall adopt and publish, by 31 October 2007 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 1 November 2007. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such a reference is to be made. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 28 June 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2006/35/EC (OJ L 88, 25.3.2006, p. 9). ANNEX 1. In Annex II, Part B(c), point 0.1, in the right hand column DK is deleted. 2. In Annex II, Part B(d), the following point is added after point 1: 2. Grapevine flavescence dorÃ ©e MLO Plants of Vitis L., other than fruit and seeds. CZ, FR (Champagne-Ardenne, Lorraine and Alsace), IT (Basilicata) 3. In Annex IV Part B, point 6.3., in the right hand column DK is deleted. 4. In Annex IV Part B, the following point is added after point 31: 32. Plants of Vitis L., other than fruit and seeds. Without prejudice to the provisions applicable to the plants listed in Annex III(A)(15), IVA(II)17, and IVB21.1, official statement that: (a) the plants originate and have been grown in a place of production in a country where Grapevine flavescence dorÃ ©e MLO is not known to occur; or (b) the plants originate and have been grown in a place of production in an area free from Grapevine flavescence dorÃ ©e MLO established by the national plant protection organisation in accordance with the relevant international standards; or (c) the plants originate and have been grown in either the Czech Republic, France (Champagne-Ardenne, Lorraine and Alsace), or Italy (Basilicata); or (d) the plants originate and have been grown in a place of production where: (aa) no symptoms of Grapevine flavescence dorÃ ©e MLO have been observed on the mother-stock plants since the beginning of the last two complete cycles of vegetation; and (bb) either (i) no symptoms of Grapevine flavescence dorÃ ©e MLO have been found on the plants in the place of production; or, (ii) the plants have undergone hot water treatment of at least 50 °C for 45 minutes in order to eliminate the presence of Grapevine flavescence dorÃ ©e MLO. CZ, FR (Champagne-Ardenne, Lorraine and Alsace), IT (Basilicata) 5. In Annex V, part A.II, point 1.3, the text is replaced by the following: 1.3. Plants, other than fruit and seeds, of Amelanchier Med., Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Eucalyptus L'Herit., Malus Mill., Mespilus L., Photinia davidiana (Dcne.) Cardot, Pyracantha Roem., Pyrus L., Sorbus L. and Vitis L.